Exhibit 10.1(c)

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Grant (“Grant”)  is effective the _________ day of
________________,  2017 (“Date of Grant”) between Nabors Industries,
Inc.  (“NII”), acting on behalf of Nabors Industries Ltd.  (“NIL”) and at the
request of ________, a subsidiary of NIL (the “Subsidiary”) (collectively, the
“Company”), and [insert employee’s name] ________  (the “Grantee”), an employee
of Subsidiary.

 

Upon the Date of Grant, the fair market value of a  common share of NIL, par
value $0.001 per share (“Common Share”), was ____________.

 

RECITALS

 

Under the Nabors Industries Ltd. 2016 Stock Plan  (“Plan”), the Compensation
Committee of the Board (the “Committee”) has determined the form of this Grant
and selected the Grantee, an Eligible Recipient, to receive this Grant and the
Common Shares that are subject hereto.  The applicable terms of the Plan are
incorporated in this Grant by reference, including the definition of terms
contained in the Plan. 

 

RESTRICTED STOCK GRANT

 

In accordance with the terms of the Plan, the Committee has made this Grant and
concurrently issued or transferred to the Grantee Common Shares upon the
following terms and conditions:

 

SECTION 1.  Number of Shares.  The number of Common Shares awarded under
this Grant is ___________.

 

SECTION 2.  Rights of the Grantee as Shareholder.  The Grantee, as the owner of
the Common Shares issued or transferred pursuant to this Grant, is entitled to
all the rights of a shareholder of NIL, including the right to vote, the right
to receive dividends payable either in stock or in cash, and the right to
receive shares in any recapitalization of the Company, subject, however, to the
restrictions stated in this Grant.  If the Grantee receives any additional
shares by reason of being the holder of the Common Shares issued or transferred
under this Grant, all of the additional shares shall be subject to the
provisions of this Grant.  Initially, the Common Shares will be held in an
account maintained with the processor under the Plan (the “Account”).  If
requested, NIL may provide the Grantee with a certificate for the shares, which
would bear a legend as described in Section 6.

 

SECTION 3.  Restriction Period.  Except as otherwise provided in this Section 3,
the period of restriction (“Restriction Period”) for the Common Shares issued
under this Grant shall commence on the Date of Grant and shall expire in four
equal annual installments on the first four anniversaries of the Date of
Grant (i.e., the award will vest 25% per year), so long as the Grantee remains
an employee of the Subsidiary (or an employee of any other subsidiary of NIL)
from the Date of Grant through such anniversary.  In addition, the Restriction
Period shall expire earlier as to all Common Shares issued under this Grant upon
the Grantee’s Termination due to the Grantee’s







--------------------------------------------------------------------------------

 



death or Disability.  The Restriction Period may also expire earlier upon the
occurrence of a corporate change or upon Termination under specified
circumstances during a specified period following such a corporate change if the
Board, acting in its sole discretion, makes a determination in accordance with
Section 12 of the Plan.

 

SECTION 4.  Terms and Conditions.  This Grant is subject to the following terms
and conditions:

 

a.   If the Grantee ceases for any reason to be an employee of the Subsidiary
(or an employee of any other subsidiary of NIL) any unvested portion of this
Grant shall be forfeited, the Grantee will assign, transfer, and deliver the
certificates or any other evidence of ownership of such shares to NIL or the
Subsidiary, all interest of the Grantee in such shares shall terminate, and the
Grantee shall cease to be a shareholder with respect to such shares. 

 

b.   During the Restriction Period, the Grantee must not, voluntarily or
involuntarily, sell, assign, transfer, pledge, or otherwise dispose of any
unvested portion of the Grant.  Any attempted sale, assignment, transfer, pledge
or other disposition of any unvested portion of this Grant whether voluntary or
involuntary, shall be ineffective and NIL (i) shall not be required to transfer
the shares, (ii) may impound any certificates for the shares or otherwise
restrict the Grantee’s Account and (iii) shall hold the certificates until the
expiration of the Restriction Period. 

 

c.   Notwithstanding any other provision of this Grant, if the Board or any
committee of the Board, prior to or following the date the Grantee ceases for
any reason whatsoever to be an employee of the Subsidiary (or any other
subsidiary of NIL), and after full consideration of the facts, find by majority
vote that the Grantee has engaged in fraud, embezzlement, theft, commission of a
felony, dishonesty, or any other conduct inimical to NIL, NII or Subsidiary, the
Grantee shall forfeit this entire Grant, whether or not vested and shall return
to the Company any proceeds from the sale of shares granted hereunder.  The
decision of the Board or the Committee shall be final. 

 

d.   During the term of employment and for a period of 1 year following the
Grantee’s Termination with the Subsidiary (or any other subsidiary of NIL), the
Grantee agrees that he or she will not (i) individually or on behalf of his or
her employer or any other person or entity, directly or indirectly, solicit,
divert, or recruit any employee or officer of NIL, NII, Subsidiary or any of the
affiliated companies, or induce any employee of NIL, NII, Subsidiary or any of
the affiliated companies, to terminate his or her employment, or (ii) directly
or indirectly, as an employee, consultant, principal, agent, trustee or
otherwise engage in any business through a corporation, partnership or other
entity that competes directly with any business that is conducted by NIL, NII,
Subsidiary or any of the affiliated companies (the “Competing Business”) and
that (x) the Grantee was directly or indirectly engaged in on behalf of NIL,
NII, Subsidiary or any affiliated company or (y) the Grantee obtained
confidential information regarding during the course of his or her employment
(the “Restricted Business”).  

 

Additionally, for a period of 1 year following the Grantee’s Termination with
the Subsidiary (or any other subsidiary of NIL), the Grantee will not directly
or indirectly





2

--------------------------------------------------------------------------------

 



solicit service or accept competing business from customers of NIL, NII,
Subsidiary or any of the affiliated companies with whom the Grantee, within the
previous year, (i) had or made contact, or (ii) had access to confidential
information regarding. 

 

The restrictions in this Section 4(d) are further limited geographically to the
following areas or locations where a Competing Business operates in the
Restricted Business: any country in which NIL, the Subsidiary or any affiliates
or other subsidiaries of NIL engage in the Restricted Business.

 

Without limiting the remedies to which NIL, NII, Subsidiary or any affiliated
company may be entitled, if the Board or any committee of the Board, prior to or
following the date the Grantee ceases, for any reason whatsoever, to be an
employee of the Subsidiary (or any other subsidiary of NIL) and after full
consideration of the facts, find by majority vote that the Grantee has engaged
in any of the activities mentioned in this Section 4,  the Grantee shall forfeit
any unvested portion of the Grant.  The decision of the Board or any committee
of the Board of Directors shall be final. 

 

“Affiliated companies” as used herein means any entity which now or in the
future directly controls, is controlled by, or is under common control with
Company, where “control” in relation to Company means the direct or indirect
ownership of at least 50% of the voting securities or shares.  

 

Company has attempted to place the most reasonable limitations on the Grantee’s
subsequent employment opportunities consistent with the protection of Company’s
valuable trade secrets, business interests, and goodwill.  In order to
accommodate the Grantee in obtaining subsequent employment, Company may, in its
discretion, grant a waiver of one or more of the restrictions on subsequent
employment contained in this Section 4(d).  A request for waiver shall be in
writing and must be received by the Company at least 45 days before the proposed
starting date of the employment for which the Grantee is seeking a waiver.  The
request must include the full name and address of the organization with which
the Grantee is seeking employment;  the department or area in which the Grantee
proposes to work; the position or job title to be held by the Grantee; and a
complete description of the duties the Grantee expects to perform for such
employer.  If Company decides to grant a waiver (which decision shall be solely
within Company’s discretion), the waiver may be subject to such restrictions or
conditions as Company may impose.

 

e.   Nothing in this Grant shall confer on any individual any right to continue
in the employ of the Subsidiary (or any other subsidiary of NIL) or to interfere
in any way with the right of the Subsidiary (or any other subsidiary of NIL) to
terminate the Grantee’s employment at any time.  Nothing in this Grant alters
the employment at-will relationship between the parties. 

 

f.   This Grant is subject to, and the Subsidiary and the Grantee agree to be
bound by, all the terms and conditions of the Plan under which this Grant is
being granted, as the Plan may be amended from time to time in accordance with
its terms.  Pursuant to said Plan, the Board or a committee thereof established
for such purposes is vested with conclusive authority to interpret and construe
the Plan and this Grant, and is authorized





3

--------------------------------------------------------------------------------

 



to adopt rules and regulations for carrying out the Plan.  A copy of the Plan in
its present form is posted on the Company’s intranet site and is also available
for inspection during business hours at NII’s principal office.

For purposes of this Grant, NIL will determine when the Grantee’s employment
terminates.  The Grantee’s employment will not be deemed to have terminated if
the Grantee goes on military leave, medical leave or other bona fide leave of
absence, if the leave was approved by NIL or any of its subsidiaries in writing
and if continued crediting of employment is required by applicable law, the
Company’s policies or the terms of Grantee’s leave; provided that vesting dates
may be adjusted in accordance with NIL’s policies or the terms of Grantee’s
leave. 

 

SECTION 5.  Lapse of Restrictions.    Upon the expiration of the Restriction
Period with respect to any of the Common Shares issued under this Grant without
the forfeiture thereof, all restrictions shall terminate on the related shares,
and the Grantee shall be entitled to transfer the shares from the Account or
receive certificates without the legend prescribed in Section 6.  However, in
the event of an attempted violation of the condition specified in Section 4(b),
NIL shall be entitled to delay transfers or withhold delivery of any of the
certificates if, and for so long as, in the judgment of NIL’s  counsel, NIL
would incur a risk of liability to any party to whom such shares were purported
to be sold, transferred, pledged or otherwise disposed. 

 

SECTION 6.  Legend on Certificates.  Any certificate evidencing ownership of
Common Shares issued or transferred pursuant to this Grant that is delivered
during the Restriction Period shall bear the following legend on the back side
of the certificate:

 

These shares have been issued or transferred subject to a Restricted Stock
Agreement and are subject to substantial restrictions, including but not limited
to, a prohibition against transfer, either voluntary or involuntary, and a
provision requiring transfer of these shares to Nabors Industries Ltd.  without
any payment in the event of termination of the employment of the registered
owner, all as more particularly set forth in the Restricted Stock Agreement, a
copy of which is on file with Nabors Corporate Services, Inc. 

 

At the discretion of NIL, NIL may hold the Common Shares issued or transferred
pursuant to this Grant in an Account as described in Section 2, otherwise hold
them in escrow during the Restriction Period, or issue a certificate to the
Grantee bearing the legend set forth above. 

 

SECTION 7.  Specific Performance of the Grantee’s Covenants.  By accepting this
Grant and the issuance and delivery of the Common Shares pursuant to this Grant,
the Grantee acknowledges that NIL does not have an adequate remedy in damages
for the breach by the Grantee of the conditions and covenants set forth in this
Grant and agrees that NIL is entitled to and may obtain an order or a decree of
specific performance against the Grantee issued by any court or arbitrator
having jurisdiction. 

 

SECTION 8.  Employment with NIL.  Nothing in this Grant or in the Plan shall
confer upon the Grantee the right to continued employment with NIL or any of its
subsidiaries. 

 

SECTION 9.  Section 83(b) Election.  If the Grantee makes an election pursuant
to Section 83(b) of the Internal Revenue Code, the Grantee shall promptly (but
in no event after 30 days from grant) file a copy of such election with NIL, and
cash payment for taxes shall be made at the time of such election.





4

--------------------------------------------------------------------------------

 



SECTION 10.  Withholding Tax.  Before NIL removes restrictions on the transfer
or delivers a certificate for Common Shares issued or transferred pursuant to
this Grant that bears no legend or otherwise delivering shares free from
restriction, the Grantee shall be required to pay to NIL (or to the Subsidiary,
if so designated by NIL or NII) the amount of federal, state or local taxes, if
any, required by law to be withheld (“Withholding Obligation “).  Subject to any
policy of the Company as in effect from time to time, NIL will withhold the
number of shares required to satisfy any Withholding Obligation, and provide to
the Grantee a net balance of shares (“Net Shares”) unless NIL receives notice
not less than 5 days before any Withholding Obligation arises that the Grantee
intends to deliver funds necessary to satisfy the Withholding Obligation in such
manner as NIL may establish or permit.  Notwithstanding any such notice, if the
Grantee has not delivered funds within 15 days after the Withholding Obligation
arises, NIL may elect to deliver Net Shares.  By accepting this Grant,  the
Grantee agrees that NIL or any of its affiliates may withhold (at its option)
cash for the amount of any withholding required with respect to fractional
shares. 

 

SECTION 11.  Notices and Payments.  Any notice to be given by the Grantee under
this Grant shall be in writing and shall be deemed to have been given only upon
receipt by the Stock Plan Administrator of Nabors Corporate Services, Inc. at
the offices of Nabors Corporate Services, Inc. in Houston, Texas, or at such
address as may be communicated in writing to the Grantee from time to time.  Any
notice or communication by NIL, NII, or the Subsidiary to the Grantee under this
Grant shall be in writing and shall be deemed to have been given if sent to the
Grantee’s e-mail address maintained by the Company or any of its subsidiaries,
made through the employee portal maintained by the Company or any of its
subsidiaries, or if mailed or delivered to the Grantee at the address listed in
the records of NIL or at such address as specified in writing to NIL by the
Grantee. 

 

SECTION 12.  Waiver.  The waiver by NIL of any provision of this Grant shall not
operate as, or be construed to be, a waiver of the same or any other provision
hereof at any subsequent time for any other purpose. 

 

SECTION 13.  Termination or Modification of Restricted Stock Grant.  This Grant
shall be irrevocable except that NIL shall have the right to revoke it at any
time during the Restriction Period if it is contrary to law or modify it to
bring it into compliance with any valid and mandatory law or government
regulation.  Upon request in writing by NIL, the Grantee will tender any
certificates for amendment of the legend or for change in the number of Common
Shares issued or transferred as NIL deems necessary in light of the amendment
of this Grant.  In the event of revocation of this Grant pursuant to the
foregoing, NIL may give notice to the Grantee that the Common Shares are to be
assigned, transferred and delivered to NIL as though the Grantee’s employment
with NIL terminated on the date of the notice. 

 

SECTION 14.  Governing Law & Severability.  Except as provided for below,
the Plan and all rights and obligations thereunder shall be construed in
accordance with and governed by the laws of the State of Delaware.  If any
provision of this Grant should be held invalid, the remainder of this Grant
shall be enforced to the greatest extent permitted by applicable law, it being
the intent of the parties that invalid or unenforceable provisions are
severable, but before such severance occurs, the parties request any court of
competent jurisdiction to reform the offending provision to





5

--------------------------------------------------------------------------------

 



allow it to be enforced in a reasonable fashion.  The parties further intend
that the post-employment restrictions set forth in Section 4(d) hereof shall be
construed in accordance with and governed by the laws of the State of New York.
   

 

SECTION 15.  Entire Agreement.    This Grant, together with the Plan, contains
the entire agreement between the parties with respect to the subject matter and
supersedes any and all prior understandings, agreements or correspondence
between the parties. 

 

SECTION 16.  Dispute.  Any dispute, controversy or claim arising out of, or
relating to, this Grant or the breach, termination or invalidity thereof, other
than for injunctive relief to enforce the post-employment restrictions in
Section 4(d) of this Grant,  shall be settled by arbitration before a single
arbitrator in accordance with the rules of the American Arbitration
Association.  The place of arbitration shall be at Houston, Texas.  Nothing
herein shall preclude either party from seeking in a court of competent
jurisdiction injunctive relief or other provisional remedy in case of any breach
hereof, including without limitation injunctive relief or other provisional
remedy to enforce the provisions of Section 4(d) of this Grant or to compel
arbitration or otherwise aid said arbitration.  The losing party shall bear all
the costs of any proceeding including reasonable attorney’s fees.

 

SECTION 17. Place of Performance; Venue.  The place of performance for this
Grant is and shall be Harris County, Texas; and venue for any action to enforce
any term of this Grant by injunctive relief or other provisional remedy (as
provided for by Section 16, above) shall lie in Harris County, Texas, or for the
purposes of the Grantee’s obligations under Section 4(d), NIL or the Subsidiary
may elect to seek such relief in the jurisdiction in which the Grantee resides
or works at the time suit is filed.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Grant as of the
day and year first written above. 

 

 

 

 

 

 

 

NABORS INDUSTRIES, INC. 

 

 

 

By: 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

«NAME»

 

6

--------------------------------------------------------------------------------